                           Case 19-11396-MFW              Doc 200       Filed 09/12/19         Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         HDR HOLDING, INC., et al. 1                                   Case No.: 19-11396 (MFW)

                                    Debtors.                           (Jointly Administered)



                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON SEPTEMBER 16, 2019 AT 10:30 A.M. (ET)

         Location:         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                           DELAWARE, 824 N. MARKET STREET, 6th FLOOR, COURTROOM NO.
                           3, WILMINGTON, DELAWARE 19801

         CONTESTED MATTER GOING FORWARD

         1.       Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
                  the Sale of the Debtors’ Assets, (B) Establishing Procedures Relating To The Assumption
                  And Assignment Of Certain Executory Contracts and Unexpired Leases, Including
                  Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice Relating
                  Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A) Approving
                  the Sale of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                  Interests, and (B) Authorizing the Assumption and Assignment of Certain Executory
                  Contracts and Unexpired Leases; and (III) Granting Related Relief [Docket No. 18,
                  6/24/19]

                  Response Deadline:                                     August 30, 2019 at 4:00 p.m. (ET)
                                                                         [Extended until September 6, 2019 for the
                                                                         Official Committee of Unsecured Creditors
                                                                         and DNOW L.P.]

                  Responses Received:

                      A.       DNOW L.P.’s (I) Objection to Debtors’ Motion to Sell Assets Free and Clear
                               of All Liens, Claims, Encumbrances, and Interests and (II) Joinder in the
                               Creditors’ Committee Objection to the Sale Motion [D.I. 193, 9/6/18]




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.

25144315.1
                        Case 19-11396-MFW       Doc 200        Filed 09/12/19   Page 2 of 2



                   B.      Preliminary Objection of the Official Committee of Unsecured Creditors to
                           Debtors’ Motion for an Order Approving the Sale of Substantially All of the
                           Debtors’ Assets [D.I. 194, 9/6/19]

                   C.      Debtors’ Omnibus Reply in Support of the Sale Motion and in Response to
                           the Sale Objections Filed by the Committee and DNOW [D.I. 196, 9/11/19]

                   D.      GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s (I) Omnibus
                           Response to the Objections off the Official Committee of Unsecured Creditors
                           and DNOW, L.P. to Motion for an Order Approving the Sale of Substantially
                           All of the Debtors’ Assets and (II) Joinder in the Debtors’ Reply to the Same
                           [D.I. 199, 9/11/19]

               Related Documents:

                   E.      Notice of Motion [D.I. 52, 6/27/19]

                   F.      Order Establishing Bidding Procedures and Granting Related Relief [D.I. 163,
                           9/5/19]

                   G.      Notice of Proposed Sale(s), Bidding Procedures, Auction, and Sale Hearing
                           [D.I. 167, 8/8/19]

                   H.      Notice of Cancellation of Auction [D.I. 195, 9/10/19]

                   I.      Notice of Filing of Proposed Order: (A) Authorizing the Sale of All of the
                           Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other
                           Interests, (B) Authorizing and Approving the Debtors’ Performance Under the
                           Stalking Horse Purchase Agreement, (C) Approving the Assumption and
                           Assignment of Certain of the Debtors’ Executory Contracts and Unexpired
                           Leases Related Thereto and (D) Granting Related Relief [D.I. 197, 9/12/19]

               Status:     This matter is going forward.

         Dated: September 12, 2019             /s/ Sean T. Greecher
                                               Pauline K. Morgan (Bar No. 3650)
                                               Sean T. Greecher (Bar No. 4484)
                                               Joseph M. Mulvihill (Bar No. 6061)
                                               Jared W. Kochenash (Bar No. 6557)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253
                                               Counsel to Debtors and Debtors in Possession

25144315.1
                                                           2
